70 N.Y.2d 947 (1988)
The People of the State of New York, Respondent,
v.
Alonzo Fleming, Appellant.
Court of Appeals of the State of New York.
Argued January 8, 1988.
Decided January 19, 1988.
Bertrand J. Kahn and Philip L. Weinstein for appellant.
Paul T. Gentile, District Attorney (Stanley R. Kaplan and Peter D. Coddington of counsel), for respondent.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA concur.
*948MEMORANDUM.
The order of the Appellate Division should be affirmed.
Defendant's sole claim of error  that the trial court violated his right of confrontation by permitting the arresting officer to testify that he arrested defendant after a conversation with an individual who did not testify  has not been preserved for our review. Although defense counsel sought a prospective ruling on this point, the court declined to make an anticipatory ruling. When the arresting officer later testified at trial, counsel entered objections as "objection" or "leading", but failed to advise the trial court that the present claimed error was the basis for any of his objections. The word "objection" alone was insufficient to preserve the issue for our review (see, People v Love, 57 N.Y.2d 1023, 1025; People v West, 56 N.Y.2d 662, 663).
Order affirmed in a memorandum.